         Case 1:20-cv-00236-DCN Document 6 Filed 07/23/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 TERRY ENSMINGER,
                                               Case No. 1:20-cv-00236-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 STATE OF IDAHO,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Terry Ensminger’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it or any of the claims contained therein

should be summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the

record, and otherwise being fully informed, the Court enters the following Order

dismissing this case with prejudice.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00236-DCN Document 6 Filed 07/23/20 Page 2 of 4




2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted). In addition, if an affirmative defense, such as immunity from suit, is an

“obvious bar to securing relief on the face of the complaint,” dismissal under §§ 1915 and

1915A is appropriate. Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1056

(9th Cir. 2016) (internal quotation marks omitted).

3.     Discussion

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction. Plaintiff

alleges that, on September 12, 2018, unidentified guards and correctional officers sprayed

him with mace, threw him to the ground, and hit him in his shoulder blades and near the

bottom of his skull. Compl., Dkt. 3, at 2.

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00236-DCN Document 6 Filed 07/23/20 Page 3 of 4




Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       Plaintiff has named only the State of Idaho as a Defendant in this case. However,

the Eleventh Amendment prohibits a federal court from entertaining a suit brought by a

citizen against a state or state entity absent a waiver of state sovereign immunity. Hans v.

Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver. Quern v. Jordan, 440

U.S. 332, 342–44 (1979). Nor has Idaho itself waived its sovereign immunity for

constitutional claims. Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012 WL 1410105, at

*6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may be sued pursuant

to 42 U.S.C. § 1983, and a state is not considered a “person” under that statute. Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

       Therefore, because the only named Defendant is immune from suit, the Complaint

fails to state a claim upon which relief may be granted.

4.     Opportunity to Amend

       The Court now considers whether to allow Plaintiff an opportunity to amend the

Complaint. Amendments to pleadings are governed by Rule 15 of the Federal Rules of

Civil Procedure. That rule states that the Court “should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “In the absence of any apparent or declared reason—

such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the opposing




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00236-DCN Document 6 Filed 07/23/20 Page 4 of 4




party by virtue of allowance of the amendment, futility of amendment, etc.,” it is

appropriate for a court to grant leave to amend. Foman v. Davis, 371 U.S. 178, 182 (1962).

      The Court concludes that amendment in this case would be futile. Plaintiff’s claims

are barred not simply because Plaintiff has failed to allege sufficient facts—a deficiency

that could be cured by amendment—but because it is clear from the face of the Complaint

that the only named Defendant is immune from Plaintiff’s claims. Therefore, the Court will

dismiss the Complaint without leave to amend.

                                        ORDER

      IT IS HEREBY ORDERED that Plaintiff’s Complaint (Dkt. 3) is DISMISSED

with prejudice for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§§ 1915(e)(2)(B)(ii) & 1915A(b)(1).


                                                DATED: July 23, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
